INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 October 31, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File No. 333-122901 on behalf of Advisory Research International Small Cap Value Fund The Trust is filing Post-Effective Amendment No. 427 to its Registration Statement under Rule 485(a) (1) to create a new class of shares of the Advisory Research International Small Cap Value Fund designated asClass I shares .The Class I shares of the Fund have the same terms as the currently existing shares of the Fund, which will become subject to a shareholder servicing plan and will be designated as another class of the Fund when the Class I shares become effective. Please direct your comments to the undersigned at (626) 914-4141.Thank you. Sincerely, /s/Rita Dam Rita Dam Investment Managers Series Trust Treasurer
